PER CURIAM.
This appeal questions the correctness of a summary final judgment rendered in favor of appellees.
The principal point argued in opposition to and support of the judgment appealed relates to whether the pleadings, depositions and other evidence in the file create a genuine issue of a material fact with respect to the absence of probable cause for the arrest of plaintiffs by the police officers employed by defendant city. The necessity of establishing the absence of probable cause as a predicate for recovery is admitted.1 A careful examination of the record on appeal fails to disclose any evidence creating a genuine triable issue relative to the absence of probable cause.2 Ap-pellees were entitled to judgment as a matter of law so the judgment appealed is affirmed.3
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.

. Tatum Bros. Real Estate & Investment Co. v. Watson (1926), 92 Fla. 278, 109 So. 623.


. Kodel v. City National Bank of Coral Gables (Fla.App.1969), 223 So.2d 390; Gallucci v. Milavic (Fla.1958), 100 So.2d 375, 68 A.L.R.2d 1164; Goldstein v. Sabella, (Fla.1956), 88 So.2d 910, 58 A.L.R.2d 1418.


. Florida State Turnpike Authority v. Michael Baker, Jr., Inc. (Fla.App.1963), 156 So.2d 198.